Case 1:18-cv-06371-AT Document 37 Filed 04/25/19 Page 1 of 1

BSF

Via ECF

BOIES
SCHILLER
FLEXNER

 

April 25, 2019

The Honorable Analisa Torres

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl St.

New York, NY 10007-1312

Re: Cruzet. al. v. U.S. Dep’t of Health and Human Serv. et al., No. 18-cv-6371 (AT)
Dear Judge Torres:
I write on behalf of Plaintiffs to update the Court on the status of this matter.

As explained in our prior updates to the Court, the new liver policy, which was approved
by a supermajority of the OPTN Board of Directors on December 3, 2018, was scheduled to be
implemented on April 30, 2019.

On April 22, 2019, a lawsuit and request for temporary restraining order was filed in the
Northern District of Georgia by several plaintiffs, including the University of Kansas Hospital
Authority, which previously sought to intervene in this case. The Georgia lawsuit challenges the
new liver distribution policy and has been assigned to Judge Amy Totenberg. As a result of the
lawsuit and request for a TRO, and at the direction of the Health Resources and Services
Administration, implementation of the new liver distribution policy has been deferred from April
30, 2019, to May 14, 2019. Judge Totenberg has scheduled a hearing on the request for TRO for
May 7, 2019.

Although this case was first-filed, to avoid burdening two courts on an emergency basis
and to protect our clients’ rights, we have filed an emergency motion to intervene in the Georgia
case. To the extent the Court allows us to intervene and participate in opposing the request for a
TRO in the Georgia case, we do not expect the need to bother this Court on an emergency basis.
However, to date, the Georgia plaintiffs have opposed our efforts to intervene despite the fact
that they previously sought to intervene in this case.

Separately, given these events, we request that our time to update the Court be extended
from May 5, 2019 to May 15, 2019. Defendants do not object to this specific request.

Respeettully submitted,

Wh 3 :

Motty Shulman

 
    

BOIES SCHILLER FLEANER LLP

 

333 Main Street, Armonk, NY 10504 | (t) 914 749 8200 | (f) 914 749 8300 | www.bsfllp.com

 
